Exhibit 10.1

 






July 19, 2009


Mr. Daniel H. Mudd





Dear Dan:


It is with great pleasure that we extend to you an offer to join FIG LLC
(collectively with Fortress Investment Group LLC and its other affiliates,
“Fortress” or the “Company”), as set forth below.  This letter, together with
the exhibits hereto, is referred to herein as the “Letter Agreement.”


Title and
responsibilities:
Chief Executive Officer (“CEO”).   You will report to the Fortress Board of
Directors, and you will devote your full working time to Fortress. You will have
full responsibility for corporate development and planning, strategy, budgeting,
management and operation of the entire public company.  All corporate division
heads will report directly or indirectly to you, subject to your discretion to
reorganize such reports.
 
Among other things, you will:
·      Represent and act as the primary spokesperson for Fortress on all matters
relating to its status as a public company, including with respect to earnings
announcements and interactions with analysts;
·      Be the “Chief Executive Officer” of Fortress Investment Group LLC (NYSE:
FIG) for Sarbanes-Oxley and all other regulatory filing purposes;
·      Act as the Chairman of the Management Committee of Fortress; and
·      Maintain your existing position as a member of the Board of Directors of
Fortress (as described in more detail below).
 
Direct responsibility for the operation of the investment management portion of
Fortress’ business will continue to be supervised and operated by the Fortress
principals.
 
You acknowledge that as the CEO of a publicly traded company you will become
subject to applicable regulatory requirements, including but not limited to the
filing of this agreement, the reporting and disclosure of your compensation,
benefits and perquisites in the Company’s proxy statement and the reporting of
any trading by you in the Company’s securities pursuant to Section 16 of the
Securities Exchange Act.
 
   
Start Date:
August 11, 2009 (the “Start Date”).


 
 

--------------------------------------------------------------------------------

 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009








   
Location of
Employment;
Relocation
Expenses:
Your location of employment will be Fortress’s principal place of business and
headquarters in New York, New York.  
 
You agree that you will permanently relocate with your family to the greater New
York City metropolitan area no later than August 31, 2010. In connection with
your relocation, Fortress agrees that it will reimburse you for reasonable and
documented expenses in connection with the move, including but not limited to
the costs of moving household goods and mortgage broker expenses, provided that
such expenses are coordinated through the Fortress Human Resources
Department.  Requests for expense reimbursement should be accompanied by
documentation of incurred expenses and submitted as soon as possible, but not
later than January 15 of the year following the year in which the expense is
incurred (the “Reimbursement Request”).  The expense reimbursement payment and a
corresponding tax gross up payment (adjusted to reflect applicable tax
withholding) will be made as soon as practicable, but not later than 45 days
after the Reimbursement Request is made.  Only expenses that are subject to
taxation will be eligible for the tax gross up payment.
 
In addition, Fortress recognizes that you are being asked to sell your primary
home on short notice without the benefit of a normal marketing period. 
Therefore, Fortress will provide reasonable and customary third partly
relocation services to facilitate the sale of your primary residence in
Washington, D.C. and your immediate move to the New York area.
   
Cash
Compensation:
Your base salary (“Base Salary”) will initially be paid at the rate of $200,000
per annum, payable in accordance with the regular payroll practices of
Fortress.  For years after 2010, your Base Salary will be subject to adjustment
on an annual basis based on the recommendation of a committee comprised of
Wesley Edens, Peter Briger and Michael Novogratz (the “Principals Committee”),
which recommendation shall be subject to approval by the Compensation Committee
of the Fortress Board of Directors. In each case in which the term “Principals
Committee” is used in this Agreement, it shall refer to those individuals
identified above as members of that Committee that remain employed by Fortress
at the time a particular decision or recommendation is made by such Committee.
 
For calendar year 2009, you will receive a cash bonus of $1.3 million, payable
on your Start Date (the “2009 Guaranteed Bonus”).  The 2009 Guaranteed Bonus,
together with your Base Salary, is intended to constitute the entirety of your
cash compensation for calendar year 2009.
 
For calendar year 2010, your Base Salary will remain at $200,000, and you

 
 
 
2

--------------------------------------------------------------------------------

 
 





 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 

 
 
will receive a cash bonus of not less than $1.8 million, payable at such time as
other Fortress employees generally receive discretionary bonuses in respect of
calendar year 2010, which in no event will be later than March 15, 2011 (the
“2010 Guaranteed Bonus”).  If Fortress terminates your employment without Cause
(as defined below), or gives notice to you that it intends to terminate your
employment without Cause, or you resign for Good Reason (as defined below), in
each case prior to your receipt of the 2010 Guaranteed Bonus, the Company will
(subject to your execution   of a general release of claims against the Company
and its affiliates within the time period prescribed therein, in a form
satisfactory to the Company, and non-revocation of such release) pay you the
2010 Guaranteed Bonus on the date on which similarly situated employees are paid
their bonuses in respect of 2010, which date shall be no later than March 15,
2011, provided that if such termination without Cause occurs in 2009, then the
2010 Guaranteed Bonus will be paid no later than March 15, 2010.  If you resign
(or give notice of your resignation) or are terminated for Cause, in each case
prior to the payment of the 2010 Guaranteed Bonus, you will not receive the 2010
Guaranteed Bonus. 
 
For years subsequent to calendar year 2010, you will be eligible to receive, as
additional compensation, a discretionary annual bonus, which discretionary bonus
(if any) will be paid no later than March 15 of the immediately subsequent
calendar year. The amount of any discretionary bonus will be determined by a
recommendation of the Principals Committee and approved (or denied) by the
Compensation Committee of the Fortress Board of Directors. You and the
Principals Committee will mutually agree on an appropriate set of performance
metrics intended to align your incentives with the maximization of value for the
Company’s shareholders, and future  bonus recommendations of the Principals
Committee will be based on your performance as measured by such metrics.
 
Payment of a discretionary bonus in any given fiscal or calendar year does not
entitle you to additional compensation or any such bonus in any subsequent
year.  In order to be eligible for any bonus while employed at Fortress
(including the 2010 Guaranteed Bonus, except to the extent otherwise explicitly
specified above), you must be an active employee at, and not have given or
received notice of termination prior to, the time of the bonus payment.
   
2009 Fortress
Stock Grant:
In connection with your employment hereunder, you will be granted $500,000 in
value of Class A Shares of Fortress Investment Group LLC (the

 
 
 
3

--------------------------------------------------------------------------------

 
 


 
 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 
 

 
“2009 Equity Grant”). Such grant shall vest as of January 1, 2010, subject to
your continuing employment with Fortress at that time and your not having given
or received notice of termination of employment as of such date. For purposes of
clarity, Fortress anticipates withholding an applicable portion of the vested
shares in order to fund tax withholding payments, and you will be vested in the
net number of shares. The 2009 Equity Grant will be priced based upon the
average closing price of Class A Shares of Fortess Investment Group LLC over the
30 trading day period preceding January 1, 2010, as determined by Fortress in
good faith. The shares constituting the 2009 Equity Grant will be
non-transferable by you for a period of 3 years from their vesting.
 
Long Term
Equity Grant:
In connection with your employment hereunder, you will be granted equity
interests in Fortress Investment Group LLC in the form of restricted stock units
(“RSUs”) pursuant to the Fortress Investment Group LLC 2007 Omnibus Equity
Incentive Plan.  Effective upon your Start Date, you shall receive an award
(your “Long Term Grant”) of $25,000,000 (twenty-five million dollars) in value
of RSUs (priced as described below), which award will be subject to the terms
and conditions (including, without limitation, as to vesting and forfeiture) to
be set forth in a definitive grant agreement that will govern your grant (the
“Grant Award Agreement”).  Fifty percent (50%) of the RSUs in your Long Term
Grant will be dividend paying RSUs. The Grant Award Agreement generally will
provide for vesting of your Long Term Grant over an eight (8) year period
beginning on the Start Date in twelve and one-half percent (12.5%) increments on
the successive annual anniversaries of your Start Date, subject to certain
continued service conditions. The 50% of your Long Term Grant that is not
dividend-paying will become dividend-paying upon vesting.  The annual vesting of
FIG equity pursuant to the Long Term Grant shall be deemed to be a portion of
your annual compensation when your compensation package is considered by the
Board of Directors when approving your compensation each year.
 
The Grant Award Agreement will be priced based upon the average closing price of
Class A Shares of Fortress Investment Group LLC over the 30 trading day period
preceding the date of this Agreement, as determined by Fortress in good faith .
The Grant Award Agreement shall not entitle you in any manner to continued
employment with the Company or Fortress.  In the event that your employment is
terminated by Fortress (other than for Cause or due to death or disability) or
you resign for Good Reason, then (subject to your execution  of a general
release of claims against the Company and its affiliates within ninety (90) days
following termination of employment, in a form satisfactory to the Company, and
non-revocation of such release) the continued service condition requirement for
vesting of the next two

 
 
 
4

--------------------------------------------------------------------------------

 
 

 
 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 
 

     
succeeding tranches of your Long Term Grant that would have vested upon the two
succeeding Start Date anniversaries following such termination (i.e., 25% of the
total grant) shall be waived; provided that (i) the vesting  of the RSUs
resulting from the waiver of such service condition shall occur on the same
schedule as if you remained employed at Fortress and vested into such RSUs on
such anniversary dates, (ii) delivery shall occur not later than December 31 of
the calendar year in which each RSU tranche becomes vested and non-forfeitable,
and (iii) if such termination occurs within 12 months of the occurrence of a
Change in Control (as defined in the Grant Award Agreement), then 100% of the
Long Term Grant shall immediately vest).  The Grant Award Agreement will provide
that resignation by you for Good Reason will have the same consequences as a
termination by Fortress without Cause (including following a Change in Control),
and that the definition of Cause in this Agreement will apply to your Grant
Award Agreement. For purposes of clarity, Fortress anticipates withholding an
applicable portion of the vested shares in order to fund tax withholding
payments, and you will be vested in the net number of shares. You acknowledge
and agree that this paragraph is only a summary of your future equity grant, and
that the definitive legal terms of your equity grant will be set forth in the
Grant Award Agreement, which will supersede the description in this paragraph
for all purposes (provided that the terms of the Grant Award Agreement shall not
be inconsistent with any term set forth in this “Equity Grant” section of the
Letter Agreement).  Notwithstanding anything in this Letter Agreement or
elsewhere in the contrary, delivery of RSUs shall in all events be subject to
Section 16(f) of the Amended and Restated Fortress Investment Group LLC 2007
Omnibus Equity Incentive Plan, which relates to restrictions imposed under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
on  “specified employees” (as such term is described in Section 409A).
 
Board of
Directors:
You will continue as a member of the Fortress Board of Directors. You will
resign from your position as a member of the Audit Committee of the Board (as
all members are required under applicable regulations to be independent) but you
will maintain your position as a member of the Nominating, Governance &
Conflicts Committee (although you will resign the chairmanship of that
committee). Beginning upon the Start Date, you will no longer be eligible to
receive additional compensation from the Company based on your status as a Board
member or as a member of any Board Committee.
   
Representation:
You represent that on your first day of work, you will be free to accept
employment hereunder without any contractual restrictions, express or

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 
 

     
implied, with respect to any of your prior employers.  You represent that you
have not taken or otherwise misappropriated and you do not have in your
possession or control any confidential and proprietary information belonging to
any of your prior employers or connected with or derived from your services to
prior employers.  You represent that you have returned to all prior employers
any and all such confidential and proprietary information.  You further
acknowledge that Fortress has informed you that you are not to use or cause the
use of such confidential or proprietary information in any manner whatsoever in
connection with your employment by Fortress.  You agree that you will not use
such information.  You represent that you are not currently a party to any
pending or threatened litigation with any former employer or business associate
that you have not disclosed to Fortress. You shall indemnify and hold harmless
Fortress from any and all claims arising from any breach of the representations
and warranties in this paragraph.
 
Set-off:
You hereby acknowledge and agree, without limiting Fortress’s rights otherwise
available at law or in equity, that, to the extent permitted by law, any or all
amounts or other consideration payable by any affiliate of Fortress pursuant to
the provisions hereof or pursuant to any other agreement with Fortress or any of
its affiliates, may be set-off against any or all amounts or other consideration
payable by you to Fortress or any of its affiliates hereunder or to Fortress or
any of its affiliates under any other agreement between you and Fortress or any
of its affiliates.
   
Policies and
Procedures:
You agree to comply fully with all Fortress policies and procedures applicable
to employees, as amended and implemented from time to time.
   
Indemnification
and Insurance:
You will be provided with an indemnification agreement with the Company
equivalent to that currently provided to the other members of the Management
Committee. You will also be afforded coverage under whatever directors &
officers insurance policies Fortress otherwise elects to purchase. Copies of the
current Fortress policies are available for your inspection and review at the
Fortress offices.
   
Employment
Relationship:
This offer is not a contract of employment for any specific period of time, and
subject to the notice provisions herein, your employment is “at will” and may be
terminated by you or by Fortress at any time for any reason or no reason
whatsoever, provided that termination of your employment without Cause shall
require at least thirty (30) days’ advance written notice and the unanimous vote
of the members of the Principals Committee, and further provided that any such
termination without Cause shall be subject to review by the entire Fortress
Board of Directors. In each case where the term “Fortress” is used in this
Letter Agreement it shall mean, in addition to Fortress, any affiliate of
Fortress by whom you may be employed on a full-time basis at the applicable
time.
 

 
 
 
6

--------------------------------------------------------------------------------

 
 


 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 
 
 

     
You agree to provide Fortress with at least ninety (90) days’ advance written
notice of your resignation of employment (the “Notice Period,” which Notice
Period shall be considered a “Protective Covenant” (as hereinafter defined) for
purposes of this Letter Agreement). Fortress may, in its sole discretion, direct
you to cease performing your duties, refrain from entering Fortress’s offices
during all or part of the Notice Period and restrict your access to Fortress
systems, trade secrets and confidential information.  During the Notice Period,
you shall continue to be an employee of Fortress, Fortress shall continue to pay
you your Base Salary and benefits, and you shall be entitled to all other
benefits and entitlements as an employee until the end of the Notice Period
(although you acknowledge that (i) you shall not be entitled to receive a bonus
at the end of or with respect to the Notice Period (other than the 2010
Guaranteed Bonus, if applicable, under the conditions set forth above); (ii)
your Base Salary, benefits, and entitlements shall cease if you breach any of
your agreements with or any of your obligations to Fortress or its affiliates,
including, without limitation, those “Protective Covenants” set forth below and
incorporated herein; and (iii) such Notice Period shall be disregarded for
purposes of the vesting of equity).  Fortress may, in its sole discretion, waive
all or part of the required Notice Period.
 
Termination:
If your employment with the Company terminates for any reason, you hereby agree
that you shall immediately resign from all positions (including, without
limitation, any management, officer or director position) that you hold on the
date of such termination with the Company, any of the Company's affiliates or
with any entity in which the Company or any of its affiliates has made any
investment.  You hereby agree to execute and deliver such documentation
reasonably required by the Company as may be necessary or appropriate to enable
the Company, any of the Company’s affiliates or any entity in which the Company
or any of its affiliates has made an investment, to effectuate such resignation,
and in any case, your execution of this Letter Agreement shall be deemed the
grant by you to the officers of the Company of a limited power of attorney to
sign in your name and on your behalf such documentation solely for the limited
purposes of effectuating such resignation.
 
Benefits:
Effective your first day of employment, you (and your spouse, registered
domestic partner and/or eligible dependents, if any) may at your election be
covered under Fortress’s health insurance plan, subject to applicable exclusions
and limitations.  You will be eligible to participate in Fortress’s

 
 
 
7

--------------------------------------------------------------------------------

 
 
 


 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 
 

      401(k) plan, subject to the terms of the plan.  You will be eligible to
participate in all other perquisite and benefit arrangements made available by
Fortress to its employees generally, subject to the terms of such plans or
programs.  Each Fortress benefit is subject to modification, including
elimination, from time to time, at Fortress’s sole discretion.
 
For so long as you are an employee of Fortress, you shall have the right to
invest in any Fortress-managed investment fund on a no-management fee,
no-promote basis, provided that any such investment shall be subject to your
qualification as an eligible investor in any such fund under applicable law.
 
Protective
Covenants:
You shall not, directly or indirectly, without prior written consent of
Fortress, at any time during your employment hereunder, provide consultative
services to, own, manage, operate, join, control, participate in, be engaged in,
employed by or be connected with, any business, individual, partner, firm,
corporation, or other entity that directly or indirectly competes with (any such
action, individually, and in the aggregate, to “compete with”), Fortress
(including, for these purposes, any of its affiliates, including any of their
respective portfolio investment companies or businesses), provided that you
shall be permitted to serve on company boards of directors consistent with
Fortress’ corporate governance policies.  Notwithstanding anything else herein,
the mere “beneficial ownership” by you, either individually or as a member of a
“group” (as such terms are used in Rule 13(d) issued under the United States
Securities Exchange Act of 1934) of not more than five percent (5%) of the
voting stock of any public company shall not be deemed in violation of this
Letter Agreement.
 
You further agree that if you resign your employment or are terminated for
Cause, for twelve (12) months thereafter (which twelve (12) month period shall
be inclusive of the Notice Period), you shall not engage in any activity in the
alternative investment management industry which calls for the application of
the same or similar specialized knowledge or skills as those utilized by you in
your employment with Fortress, or otherwise directly or indirectly provide
consultative services to, own, manage, operate, join, control, be employed by,
participate in, or be connected with, any business, individual, partner, firm,
corporation, or other entity that directly or indirectly competes with any
Fortress business or Fortress managed fund for which you have performed services
or sourced transactions during the course of the last two (2) years of your
employment with Fortress.
 
“Cause” means :
 
(i)    the willful engaging by you in illegal or fraudulent conduct or gross
misconduct which, in each case, is materially and demonstrably injurious (x) to
Fortress or any of Fortess’ controlled affiliates other than the Fortress
funds  and their subsidiaries, (y) to the reputation of yourself, Fortress or
any of Fortress’ controlled affiliates other than the Fortress funds and their
subsidiaries, or (z) to any of Fortress’ material funds or businesses, or

 
 
 
8

--------------------------------------------------------------------------------

 
 

 
 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 
 

         
(ii)    your conviction of a felony or guilty or nolo contendere plea by you
with respect thereto, or
 
(iii)   a material breach by you of the Protective Covenants (as defined below)
herein, if such breach is curable and is not cured within thirty business days
following  receipt of a notice of such breach or if such breach is not curable.
 
For purposes of this Cause definition, no act or failure to act on your part
shall be considered "willful" unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company or was done or omitted to be done with
reckless disregard to the consequences. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by you in good faith and in the best interests of the
Company. The cessation of your employment shall not be deemed to be for Cause
unless and until there shall have been delivered to you a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to you and you are given an
opportunity, together with counsel, to be heard before the Board), finding that
in the good faith opinion of the Board, you are guilty of the conduct
constituting Cause and specifying the particulars thereof in detail.
 
“Good Reason” means your resignation from employment at Fortress based upon: (a)
any circumstance where you are demoted from the position of Chief Executive
Officer (meaning that you no longer have the right to use that title), (B) if
you are removed from your position on the Fortress Board of Directors (other
than by failure to achieve the requisite approval of the non-principal Fortress
shareholders in a general shareholder vote), or (C) if you are required to move
outside of the greater New York City metropolitan area in order to perform your
job duties;  provided, that you shall be required to provide notice to the
Company of the existence of any such condition within a period not to exceed 10
days from the initial existence of the condition, upon notice of which the
Company shall have a period of 30 days within

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 
 
 

      which it may remedy the condition. To be deemed to be “Good Reason”, your
resignation from Fortress must occur within 10 days after the earlier (A)
written notice from Fortress stating that it does not intend to remedy the
condition (or does not agree with your conclusion that the condition exists) or
(B) the expiration of the 30 day remedy period referred to in the preceding
sentence.
 
You hereby agree that you shall not, directly or indirectly, for your benefit or
for the benefit of any other person (including, without limitation, an
individual or entity), or knowingly assist any other person to (i) during your
employment with Fortress and for eighteen (18) months thereafter, in any manner,
directly or indirectly, (a) Solicit (as hereinafter defined) the employment or
services of any person who provided services to Fortress or any of its
affiliates, as an employee, independent contractor or consultant at the time of
termination of your employment with Fortress, or within six (6) months prior
thereto and/or (b) Solicit any person who is an employee of Fortress or any of
its affiliates to resign from Fortress or such affiliate or to apply for or
accept employment with any enterprise or (ii) during your employment with
Fortress and for eighteen (18) months thereafter, Solicit or otherwise attempt
to establish any business relationship (in connection with any business in
competition with Fortress or any of its affiliates) with any limited partner,
investor, person, firm, corporation or other entity that is, at the time of your
termination of employment, or was a customer, investor, business partner, client
or employee of Fortress or any of its affiliates (with respect to former
employees, that were employed by Fortress or any of its affiliates within the
eighteen (18) months prior to termination of your employment), or prospective
customer, investor, business partner or client, of Fortress or any of its
affiliates, or interfere with or damage (or attempt to interfere with or damage)
any relationship between Fortress and any of its affiliates and their respective
clients, investors, business partners, customers or employees.  For purposes of
this Letter Agreement, the term “Solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, encouraging or requesting any person or entity, in any manner, to take
or refrain from taking any action.
 
Any works of authorship, databases, discoveries, developments, improvements,
computer programs, or other intellectual property, etc.  (“Works”) that you make
or conceive, or have made or conceived, solely or jointly, during the period of
your employment with Fortress, whether or not patentable or registerable under
copyright, trademark or similar statutes, which either (i) are related to or
useful in the current or anticipated business or activities of Fortress; (ii)
fall within your responsibilities as employed by

 
 
 
10

--------------------------------------------------------------------------------

 
 


 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 
 

     
Fortress; or (iii) are otherwise developed by you through the use of Fortress’s
confidential information, equipment, software, or other facilities or resources
or at times during which you are or have been an employee constitute “work for
hire” under the United States Copyright Act, as amended.  If for any reason any
portion of the Works shall be deemed not to be a “work for hire,” then you
hereby assign to Fortress all rights, title and interest therein and shall
cooperate to establish Fortress’s ownership rights, including the execution of
all documents necessary to establish Fortress’s exclusive ownership rights.
 
As a condition of employment, you will be required to sign a confidentiality and
proprietary rights agreement, in a form acceptable to Fortress, and that
agreement shall remain in full force and effect after it is executed and
following termination of employment for any reason with Fortress or any of its
affiliates.  The obligations set forth in such agreement shall be considered
“Protective Covenants” for purposes of this Letter Agreement and are
incorporated herein by reference.
 
The provisions set forth above in (or incorporated into) this “Protective
Covenants” section, together with the Notice Period above, are collectively
referred to in this Letter Agreement as the “Protective Covenants” (and each is
a “Protective Covenant”).
   
Governing Law:
This Letter Agreement will be covered by and construed in accordance with the
laws of New York, without regard to the conflicts of laws provisions
thereof.  YOU HEREBY AGREE THAT EXCLUSIVE JURISDICTION WILL BE IN A COURT OF
COMPETENT JURISDICTION IN THE CITY OF NEW YORK AND WAIVE OBJECTION TO THE
JURISDICTION OR TO THE LAYING OF VENUE IN ANY SUCH COURT.
   
Miscellaneous;
Acknowledgements;
Protective Covenants
Severable; Remedies
Cumulative; Subsequent Employment Notice;
Obligations; No Waiver; Cooperation; Withholding:
If you commit a breach or are about to commit a breach, of any of the Protective
Covenants provisions hereof, Fortress shall have the right to have the
provisions of this Letter Agreement specifically enforced by any court having
equity jurisdiction without being required to post bond or other security and
without having to prove the inadequacy of the available remedies at law, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to Fortress and that money damages will not provide an
adequate remedy to Fortress.  In addition, Fortress may take all such other
actions and remedies available to it under law or in equity and shall be
entitled to such damages as it can show it has sustained by reason of such
breach.
 
The parties acknowledge that (i) the type and periods of restriction imposed in
the Protective Covenants are fair and reasonable and are reasonably
 

 
 
 
11

--------------------------------------------------------------------------------

 
 
 


 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 
 
 

  required in order to protect and maintain the proprietary interests of
Fortress other legitimate business interests and the goodwill associated with
the business of Fortress; (ii) the time, scope, geographic area and other
provisions of the Protective Covenants have been specifically negotiated by
sophisticated commercial parties, represented by legal counsel; and (iii)
because of the nature of the business engaged in by Fortress and the fact that
investors can be and are serviced and investments can be and are made by
Fortress wherever they are located, it is impractical and unreasonable to place
a geographic limitation on the agreements made by you.
 
If any of the covenants contained in the Protective Covenants, or any part
thereof, is held to be unenforceable by reason of it extending for too great a
period of time or over too great a geographic area or by reason of it being too
extensive in any other respect, the parties agree (x) such covenant shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable and/or over the maximum geographic areas as to which it may be
enforceable and/or over the maximum extent in all other respects as to which it
may be enforceable, all as determined by the court making such determination and
(y) in its reduced form, such covenant shall then be enforceable, but such
reduced form of covenant shall only apply with respect to the operation of such
covenant in the particular jurisdiction in or for which such adjudication is
made.  Each of the covenants and agreements contained in the Protective
Covenants is separate, distinct and severable.
 
All rights, remedies and benefits expressly provided for in this Letter
Agreement are cumulative and are not exclusive of any rights, remedies or
benefits provided for by law or in this Letter Agreement, and the exercise of
any remedy by a party hereto shall not be deemed an election to the exclusion of
any other remedy (any such claim by the other party being hereby waived).
 
The existence of any claim, demand, action or cause of action of you against
Fortress or any of its affiliates, whether predicated on this Letter Agreement
or otherwise, shall not constitute a defense to the enforcement by Fortress of
each Protective Covenant.  The unenforceability of any Protective Covenant shall
not affect the validity or enforceability of any other Protective Covenant or
any other provision or provisions of this Agreement.  The temporal duration of
the Protective Covenants shall not expire, and shall be tolled, during any
period in which you are in violation of any of such Protective Covenants, and
all such restrictions shall automatically be extended by the period of your
violation of any such restrictions.

 
 
 
12

--------------------------------------------------------------------------------

 
 




 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 
 

     
Prior to accepting employment with any person, firm, corporation or other entity
during your employment by Fortress or any of its affiliates or any period
thereafter that you are subject to any of the Protective Covenants, you shall
notify the prospective employer in writing of your obligations under such
provisions and shall simultaneously provide a copy of such written notice to the
General Counsel at Fortress.
 
The failure of a party to this Letter Agreement to insist upon strict adherence
to any term hereof on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Letter Agreement.
 
This Letter Agreement, and all of your rights and duties hereunder, shall not be
assignable or delegable by you.  Any purported assignment or delegation by you
in violation of the foregoing shall be null and void ab initio and of no further
force and effect.  This Letter Agreement may be assigned by FIG LLC to any
affiliate thereof or to a person or entity which is an affiliate or successor in
interest to all or substantially all of the business operations of Fortress. 
Upon such assignment, the rights and obligations of Fortress hereunder shall be
become the rights and obligations of such affiliate person or entity.
 
You shall provide reasonable cooperation in connection with any action or
proceeding (or any appeal from any action or proceeding) which relates to events
occurring during your employment, provided that Fortress shall reimburse you for
out-of-pocket expenses (including legal expenses) incurred in providing such
cooperation.  This provision shall survive any termination of this Letter
Agreement.
 
Fortress may withhold from any amounts and benefits due to you under this Letter
Agreement such Federal, state and local taxes as may be required or permitted to
be withheld pursuant to any applicable law or regulation.
 
This Letter Agreement contains the entire understanding of the parties and may
be modified only in a document signed by the parties and referring explicitly to
this Letter Agreement.   If any provision of this Letter Agreement is determined
to be unenforceable, the remainder of this Letter Agreement shall not be
adversely affected thereby.  In executing this Letter Agreement, you represent
that you have not relied on any representation or statement not set forth
herein, and you expressly disavow any reliance upon any such representations or
statements.  Without limitation to the foregoing, you represent that you
understand that you shall not be entitled to any equity interest, profits
interest or other interest in Fortress or any of its affiliates, including any
fund, account or business managed by any of them, except as expressly set forth
in this Letter Agreement or in another writing signed by Fortress.

 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 


 
Employment Offer Letter
Mr. Daniel Mudd
July 19, 2009
 

 
If you agree with the terms of this Letter Agreement and accept this offer of
employment, please sign and date this Letter Agreement in the space provided
below to indicate your acceptance.  We look forward to your joining the Fortress
team.  This Letter Agreement may be signed in counterparts, each of which shall
be deemed an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


Sincerely,
 
FIG LLC
     
By:
/s/ Wesley R. Edens
 
  Wesley R. Edens
                 
AGREED AND ACCEPTED AS OF July 19, 2009
     
By:
/s/ Daniel H. Mudd
 
          Daniel H. Mudd
 


 
 
 
 
14



--------------------------------------------------------------------------------